DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term “Amazon.com”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
first valve configured to selectively allow or prevent a flow of water between the water inlet and the first water outlet which is coupled to and controlled by a timer
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "may include" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 8-9 are rejected due to their dependency from claim 7.
	For the purpose of examination the claim is being interpreted to require any liquid ingredient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,618,872 (Fan) in view of US 2010/0263742 (Bogdanska).
	Regarding claim 1, Fan discloses a bathtub filling device comprising:
	a connector (10) having a water inlet (100) configured to couple to, and accept water from, an associated overhead shower arm, the connector having a first water outlet (12) configured to deliver water into an associated bathtub disposed below the shower arm.
	Fan, however, does not disclose a timer controlled valve between the inlet and first outlet.
	Bogdanska teaches a water shutoff system (10) for a shower comprising a water inlet (16), an outlet (18) and a valve (22) positioned between the inlet and the outlet which is coupled to and controlled by a timer (30/32/34; Para. 0018). The timer having a user input (38) and configured to control, upon activation, the valve to allow a flow of water between the inlet and outlet for a user designated duration and thereafter to prevent a flow of water between the inlet and outlet (Para. 0018).
	It would have been obvious to one of ordinary skill in the art to provide a timer controlled valve, as taught by Bogdanska, to permit a user to limit water usage automatically.

	Regarding claim 2, Fan states that the connector includes a second water outlet (11).

	Regarding claim 3, Fran states the inclusion of a user operative diverter valve (30) having a user input (20) to selectively direct water accepted by the connector from the overhead shower arm to flow out of the first water outlet or to flow out of the second water outlet.

	Regarding claim 4, Fran states that the second water outlet is configured to couple to an associated spray shower head (106). 

	Regarding claim 5, Fran states that the diverter valve is disposed proximate to the shower arm (Fig. 1 - near connection point 100) and operatively engages an extension member (20) extending below the diverter valve (Fig. 2). 

	Regarding claim 6, the timer as taught by Bogdanska is an electronic timer (Para. 0018 - timer is electrically coupled to valve drive system, control is powered by battery 58).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fran in view of Bogdanska as applied to claim 1 above, and further in view of US 2002/0033424 (Rivera).
	Regarding claims 7-9, Fran in view of Bogdanska teaches a bathtub filling device as previously discussed but does not teach the inclusion of a manually activated pump, reservoir and inlet for delivering liquid ingredients into the water received from the shower arm.
	Rivera teaches a showerhead (40; Fig. 9) supplied with water from a shower arm (18) through a connector (39). The connector is provided with an inlet (29) which receives a liquid ingredient (16) pumped from a reservoir (15). The pump (52; Figs. 10a-10c) is a manually activated pump (Para. 0064).

    PNG
    media_image1.png
    395
    596
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide a liquid ingredient reservoir connected to an inlet on the connector through a manually activated pump, as taught by Rivera, so that a user can selectively introduce a liquid ingredient to the shower stream at a desired time and quantity to enhance their showering experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0253973 (Brooks) teaches a bath control device comprising a timer and a system to introduce a liquid additive. 
US 2011/0265890 (Killian) is an apparatus for controlling the flow of water through a showerhead including a timer.
US 2019/0359381 (Autry) is a showerhead with a connector configured to divert water between a showerhead and an outlet configured to fill a bathtub.
US 3,713,585 (Conklin) is a manually pumped device for introducing a liquid additive into a shower stream.
US 4,653,534 (Chung-Shan) is a water faucet with a timing device.
US 4,756,030 (Juliver) is a bathroom controller including a timing mechanism for automatically shutting off the flow of water.
US 8,702,018 (Rivera2) is a device for introducing liquid additives from reservoirs into a shower stream through a connector between the shower arm and shower head through the use of a manual pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754